          Case 1:20-cv-06966-LGS Document 8 Filed 09/08/20 Page 1 of 2
                                            The Motion is DENIED. The 30-day period for
                                            removal, beginning July 28, 2020, has expired.

UNITED STATES DISTRICT COURT                           Date: September 4, 2020
SOUTHERN DISTRICT OF NEW YORK                                New York, New York
------------------------------------x
                                      :
CORSO, LLC,                                           Case No. 1:20-cv-06966-LGS
                                      :
                         Plaintiff,
                                      :               NOTICE OF MOTION FOR
                - against -                           RECONSIDERATION AND
                                      :               CONSENT MOTION FOR LEAVE
GUESS? RETAIL, INC. and GUESS?, INC.,                 TO FILE AN AMENDED NOTICE
                                      :               OF REMOVAL
                         Defendants.
                                      :
------------------------------------X

       PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law in

Support, and upon all the prior pleadings and proceedings had herein, the undersigned will move

this Court before the Honorable Lorna G. Schofield, on a date and time designated by the Court,

under 28 U.S.C. § 1653, federal common law, and the Court’s inherent power, for

reconsideration of the Court’s Order, dated August 31, 2020, to remand the above-captioned

action to the Supreme Court of the State of New York, New York County, on the basis that

Defendants Guess? Retail, Inc.’s and Guess?, Inc.’s Notice of Removal, dated August 27, 2020,

was procedurally defective, and on consent, for leave to file an amended notice of removal

correcting all procedural defects, together with such other and further relief as the Court may

deem just and proper.




                                              1
        Case 1:20-cv-06966-LGS Document 8 Filed 09/08/20 Page 2 of 2




Dated: New York, New York                WINSTON & STRAWN LLP
       September 2, 2020

                                         By /s/Martin C. Geagan
                                                Martin C. Geagan

                                               200 Park Avenue
                                               New York, NY 10166-4193
                                               Telephone: (212) 294-6700
                                               Facsimile: (212) 294-4700
                                               e-mail: MGeagan@winston.com

                                               Attorneys for Defendants
                                               Guess? Retail, Inc. and Guess?, Inc.




                                     2
